


RESTRICTED STOCK UNIT AWARD AGREEMENT
(2007 Long-Term Incentive Plan)




This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “AGREEMENT”) is made to be
effective as of _______________, 20___ (the date on which the COMMITTEE (as
defined below) approves the award, referred to as the “GRANT DATE”), by and
between Abercrombie & Fitch Co., a Delaware corporation (the “COMPANY”), and
________________________, an employee of the COMPANY (the “PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2007 Long-Term Incentive Plan of the
COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the Board
of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
WHEREAS, the COMMITTEE has determined that the PARTICIPANT should be granted
rights to receive              (        ) shares of Class A Common Stock, $0.01
par value, of the COMPANY (such rights, the “RESTRICTED STOCK UNITS”), subject
to the restrictions, conditions and other terms set forth in this AGREEMENT;
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1.    Grant of RESTRICTED STOCK UNITS. The COMPANY hereby grants to the
PARTICIPANT ___________________ (________) RESTRICTED STOCK UNITS of the COMPANY
(subject to adjustment as provided in Section 11(c) of the PLAN and Section 5(E)
of this Agreement, if applicable). Each RESTRICTED STOCK UNIT shall represent
the right to receive one issued and outstanding share of Class A Common Stock,
$0.01 par value (the “COMMON SHARES”), of the COMPANY, but shall be subject to
the restrictions, conditions and other terms set forth in this AGREEMENT.
2.    Terms and Conditions of the RESTRICTED STOCK UNITS.
(A)    RESTRICTED PERIOD. Except as provided under Sections 3 and 4 of this
AGREEMENT, the period of restriction (the “RESTRICTED PERIOD”), after which the
RESTRICTED STOCK UNITS shall become vested and no longer be subject to
forfeiture to the COMPANY shall lapse according to the following schedule:
(i)    the RESTRICTED PERIOD shall lapse as to           % of the RESTRICTED
STOCK UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such RESTRICTED STOCK UNITS shall become vested, on the first anniversary of
the “VESTING DATE”. The VESTING DATE shall be defined as the later of (1) the
date for vesting which is approved by the Compensation Committee of the Board of
Directors then recorded and communicated through the System of Record; or (2)
the date on which the PARTICIPANT signs the Non-Competition and Non-Solicitation
Agreement for which all or part of the consideration is formed by the Grant of
RESTRICTED STOCK UNITS covered by this AGREEMENT, (the “NON-COMPETE”), provided
the PARTICIPANT is employed by the COMPANY or a subsidiary of the COMPANY on
such date;
(ii)    the RESTRICTED PERIOD shall lapse as to           % of the RESTRICTED
STOCK UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such RESTRICTED




--------------------------------------------------------------------------------




STOCK UNITS shall become vested, on the second anniversary of the “VESTING
DATE”, provided the PARTICIPANT is employed by the COMPANY or a subsidiary of
the COMPANY on such date;
(iii)    the RESTRICTED PERIOD shall lapse as to           % of the RESTRICTED
STOCK UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such RESTRICTED STOCK UNITS shall become vested, on the third anniversary of
the “VESTING DATE”, provided the PARTICIPANT is employed by the COMPANY or a
subsidiary of the COMPANY on such date; and
(iv)    the RESTRICTED PERIOD shall lapse as to           % of the RESTRICTED
STOCK UNITS (subject to adjustment as provided in Section 11(c) of the PLAN),
and such RESTRICTED STOCK UNITS shall become vested, on the fourth anniversary
of the “VESTING DATE”, provided the PARTICIPANT is employed by the COMPANY or a
subsidiary of the COMPANY on such date.
(B)    Non-Transferability of RESTRICTED STOCK UNITS. RESTRICTED STOCK UNITS may
not be transferred, assigned, pledged or hypothecated (whether by operation of
law or otherwise) by the PARTICIPANT, except as provided by will or by the
applicable laws of descent and distribution, and the RESTRICTED STOCK UNITS
shall not be subject to execution, attachment or similar process.
(C)    Lapse of RESTRICTED PERIOD. Upon the lapse of the RESTRICTED PERIOD
applicable to any RESTRICTED STOCK UNITS, as promptly as is reasonably
practicable, and in no case later than March 15th of the year after the year the
RESTRICTED PERIOD lapses, COMMON SHARES shall be issued to the PARTICIPANT and
the COMPANY shall deliver a stock certificate or other appropriate documentation
evidencing the number of COMMON SHARES of the COMPANY issued in settlement of
such vested RESTRICTED STOCK UNITS to the PARTICIPANT.
(D)    Tax Withholding. The COMPANY shall have the right to require the
PARTICIPANT to remit to the COMPANY an amount sufficient to satisfy any
applicable federal, state and local tax withholding requirements in respect of
the settlement of the RESTRICTED STOCK UNITS. Unless the PARTICIPANT is notified
otherwise, the COMPANY will withhold COMMON SHARES otherwise deliverable upon
settlement of the RESTRICTED STOCK UNITS having fair market value (based on the
closing sale price of the COMMON SHARES as reported on the New York Stock
Exchange or, if the COMMON SHARES are not traded on the New York Stock Exchange,
“fair market value” as defined in the PLAN) on the date of settlement equal to
the amount required to be withheld (but only to the extent of the minimum amount
that must be withheld to comply with applicable state, federal and local income,
employment and wage tax laws). Pursuant to the PLAN, the COMPANY reserves the
right to notify the PARTICIPANT prior to exercise of the AWARD, that in lieu of
the foregoing, the COMPANY may require that the minimum amount that must be
withheld to comply with applicable state, federal and local income, employment
and wage tax laws) be settled in cash, through the sale, on the PARTICIPANT's
behalf on the open market, of a number of COMMON SHARES required to cover such
amount or, at the PARTICIPANT's option, through a direct cash payment to the
COMPANY to cover such amount.
(E)    Rights as Holder of RESTRICTED STOCK UNITS. With respect to this
RESTRICTED STOCK UNIT AWARD, the PARTICIPANT shall have no rights as a
stockholder of the COMPANY (including the right to vote or receive dividends)
with respect to any COMMON SHARES of the COMPANY until the date of issuance to
the PARTICIPANT of a certificate or other evidence of ownership representing
such COMMON SHARES in settlement thereof. In addition, dividend equivalents will
not be paid or payable with respect to the RESTRICTED STOCK UNITS subject to
this AGREEMENT.




--------------------------------------------------------------------------------




3.    Change of Control. Unless the BOARD or COMMITTEE provides otherwise prior
to a “Change of Control” (as such term is defined in the PLAN), upon a Change of
Control, Section 9 of the PLAN shall govern the treatment of the RESTRICTED
STOCK UNITS.
4.    Effect of Termination of Employment.
(A)    The grant of the RESTRICTED STOCK UNITS shall not confer upon the
PARTICIPANT any right to continue in the employment of the COMPANY or any of its
subsidiaries or interfere with or limit in any way the right of the COMPANY or
any of its subsidiaries to modify the terms of or terminate the employment of
the PARTICIPANT at any time in accordance with applicable law and the COMPANY's
or the subsidiary's governing corporate documents.
(B)    Except as the COMMITTEE may at any time provide, and subject to Section
4(E) below, if the employment of the PARTICIPANT with the COMPANY and its
subsidiaries is terminated for any reason other than death or “total disability”
(as defined below) prior to the lapsing of the RESTRICTED PERIOD applicable to
any RESTRICTED STOCK UNITS, such RESTRICTED STOCK UNITS shall be forfeited to
the COMPANY.
(C)    If the PARTICIPANT becomes totally disabled prior to the lapsing of the
RESTRICTED PERIOD applicable to any RESTRICTED STOCK UNITS, such RESTRICTED
PERIOD shall immediately lapse and the RESTRICTED STOCK UNITS shall become fully
vested.
(D)    If the PARTICIPANT dies while employed by the COMPANY or one of its
subsidiaries prior to the lapsing of the RESTRICTED PERIOD applicable to any
RESTRICTED STOCK UNITS, such RESTRICTED PERIOD shall immediately lapse and the
RESTRICTED STOCK UNITS shall become fully vested.
(E)    Upon the retirement of the PARTICIPANT, the COMMITTEE may, but shall not
be required to, shorten or terminate the RESTRICTED PERIOD applicable to the
RESTRICTED STOCK UNITS.
(F)    For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long-Term Disability
Program, which definition is incorporated herein by reference.
5.    Forfeiture of RESTRICTED STOCK UNITS.
(A) In addition to the forfeiture provisions described in Section 3 of the
NON-COMPETE, the RESTRICTED STOCK UNITS shall be subject to the following
additional forfeiture conditions, to which the PARTICIPANT, by accepting the
RESTRICTED STOCK UNITS, agrees. If any of the events specified in Section
5(B)(i), (ii), (iii) or (iv) occurs (a “FORFEITURE EVENT”), the following
forfeiture will result:
(i)     any RESTRICTED STOCK UNITS held by the PARTICIPANT and not then settled
will be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and
(ii)     The PARTICIPANT will be obligated to repay to the Company, in cash,
within five business days after demand is made therefor by the Company, the
total amount of “AWARD GAIN” (as defined below) realized by the PARTICIPANT upon
each settlement of RESTRICTED STOCK UNITS that occurred on or after (x) the date
that is _________ months prior to the occurrence of the FORFEITURE EVENT, if the
FORFEITURE EVENT occurred while the PARTICIPANT was employed by the COMPANY or a
subsidiary or affiliate, or (y) the date that is _________ months prior to




--------------------------------------------------------------------------------




the date the PARTICIPANT's employment by the COMPANY or a subsidiary or
affiliate terminated, if the FORFEITURE EVENT occurred after the PARTICIPANT
ceased to be so employed. For purposes of this Section, the term “AWARD GAIN”
shall mean, in respect of any settlement of RESTRICTED STOCK UNITS granted to
the Participant, the Fair Market Value of the cash or COMMON SHARES paid or
payable to the Participant (regardless of any elective deferrals).
(B)     The forfeitures specified in Section 5(A) will be triggered upon the
occurrence of any one of the following FORFEITURE EVENTS at any time during
PARTICIPANT's employment by the COMPANY or a subsidiary or affiliate, or during
the ________ month period following termination of such employment:
(i)     PARTICIPANT, acting alone or with others, directly or indirectly, (I)
engages, either as employee, employer, consultant, advisor, or director, or as
an owner, investor, partner, or stockholder unless PARTICIPANT's interest is
insubstantial, in any business in an area or region in which the COMPANY
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the COMPANY or a subsidiary or affiliate; (II)
induces any customer or supplier of the COMPANY or a subsidiary or affiliate,
with which the COMPANY or a subsidiary or affiliate has a business relationship,
to curtail, cancel, not renew, or not continue his or her or its business with
the COMPANY or any subsidiary or affiliate; or (III) induces, or attempts to
influence, any employee of or service provider to the COMPANY or a subsidiary or
affiliate to terminate such employment or service. The COMMITTEE shall, in its
discretion, determine which lines of business the COMPANY conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the COMPANY. For purposes of this Section 5(B)(i), an
PARTICIPANT's interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a PARTICIPANT's interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the COMMITTEE in its
discretion, of less than five percent of the outstanding equity of the entity;
(ii)     PARTICIPANT discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the COMPANY or any subsidiary
or affiliate, any confidential or proprietary information of the COMPANY or any
subsidiary or affiliate, including but not limited to information regarding the
COMPANY's current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by PARTICIPANT's breach of this provision), except as required by
law or pursuant to legal process, or PARTICIPANT makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the COMPANY or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii)     PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the COMPANY or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the COMPANY or
any subsidiary or affiliate in any way, including, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the COMPANY or such subsidiary or affiliate, as reasonably
requested; or
(iv)    PARTICIPANT, during the period he or she is employed by the COMPANY and
for __________ months thereafter (the “NON-SOLICITATION PERIOD”), alone or in
conjunction with another party, (I) interferes with or harms, or attempts to
interfere with or harm, the relationship of




--------------------------------------------------------------------------------




the Company with any person who at any time was a customer or supplier of the
Company or otherwise had a business relationship with the Company; (II) hires,
solicits for hire, aids in or facilitates the hire, or causes to be hired,
either as an employee, contractor or consultant, any person who is currently
employed, or was employed at any time during the six (6) month period prior
thereto, as an employee, contractor or consultant of the Company.
(C)     The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY's right to forfeiture under this Section 5, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
(D)    In addition to the above, PARTICIPANT agrees that any of the conduct
described in Section 5(B)(ii) and (iv) would result in irreparable injury and
damage to the Company for which the Company would have no adequate remedy at
law. PARTICIPANT agrees that in the event of such occurrence or any threat
thereof, the Company shall be entitled to an immediate injunction and
restraining order to prevent such conduct and threatened conduct and/or
continued conduct by PARTICIPANT and/or any and all persons and/or entities
acting for and/or with PARTICIPANT, and without having to prove damages and to
all costs and expenses incurred by the Company in seeking to enforce its rights
under this Agreement. These remedies are in addition to any other remedies to
which the Company may be entitled at law or in equity. PARTICIPANT agrees that
the covenants of PARTICIPANT contained in Section 5(B) are reasonable.
(E)    This Section 5(E) shall apply only if the PARTICIPANT was granted the
RESTRICTED STOCK UNITS under this AGREEMENT pursuant to the achievement of a
performance goal under Section 7(c) of the PLAN. If the COMMITTEE determines
that the earlier determination as to the achievement of the performance goal was
based on incorrect data and that in fact the performance goal had not been
achieved or had been achieved to a lesser extent than originally determined and
a number of the RESTRICTED STOCK UNITS would not have been granted, given the
correct data, then (i) the aggregate number of RESTRICTED STOCK UNITS set forth
in Section 1 above shall be reduced by such number of RESTRICTED STOCK UNITS
that would not have been granted (such RESTRICTED STOCK UNITS, the “EXCESS
RSUs”), (ii) any EXCESS RSUs that have not yet vested in accordance with the
terms of this AGREEMENT shall be forfeited and (iii) any COMMON SHARES received
upon settlement of vested EXCESS RSUs (or if such COMMON SHARES were disposed of
the cash equivalent) shall be returned to the COMPANY as provided by the
COMMITTEE.
6.    PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions
of the PLAN applicable to the RESTRICTED STOCK UNITS which are not set forth in
this AGREEMENT shall be deemed incorporated herein by reference. In the event
that any term or condition of this AGREEMENT is inconsistent with the terms and
conditions of the PLAN, the PLAN shall be deemed controlling. The PARTICIPANT
acknowledges receipt of a copy of the PLAN. The PARTICIPANT also acknowledges
that all decisions, determinations and interpretations of the COMMITTEE in
respect of the PLAN, this AGREEMENT and the RESTRICTED STOCK UNITS shall be
final, conclusive and binding on the PARTICIPANT, all other persons interested
in the PLAN and stockholders.
7.    Governing Law. To the extent not preempted by federal law, this AGREEMENT
shall be governed by and construed in accordance with the laws of the State of
Delaware, except with respect to provisions relating to the covenants set forth
in Section 5 hereof, which shall be governed by the laws of Ohio.
8.    Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of the PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided




--------------------------------------------------------------------------------




otherwise in this AGREEMENT, none shall exclude any other rights or remedies
allowed by law or in equity, and each of said rights or remedies may be
exercised and enforced concurrently.
9.    Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
10.    Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
11.    Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may required.
12.    Entire Agreement. This AGREEMENT, including the PLAN incorporated herein
by reference, and the NON-COMPETE, constitutes the entire agreement between the
COMPANY and the PARTICIPANT in respect of the subject matter of this AGREEMENT,
and this AGREEMENT supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of the PARTICIPANT, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the Plan, no change, termination or attempted waiver of any of
the provisions of this AGREEMENT shall be binding upon either party hereto
unless contained in a writing signed by the party to be charged.
13.    Successors and Assigns of the COMPANY. The obligations of the COMPANY
under this AGREEMENT shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the COMPANY, or upon any successor corporation or organization succeeding to
substantially all of the assets and businesses of the COMPANY.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and the PARTICIPANT has executed this AGREEMENT, in
each case effective as of the GRANT DATE.
 
 
 
COMPANY:
 
 
 
ABERCROMBIE & FITCH CO.
 
 
 
 
 
 
 
By:__________________________
 
 
 
Its: _________________________
 
 
 
Title:_______________________
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
_____________________________
 
 
 
Printed Name: _________________
 
 
 
Address:
 
 
 
_____________________________
 
 
 
_____________________________
 
 
 
_____________________________





